DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9, 11-14, 16-17, 19-20, 22, 26-27, 32, 39-41,43, 46-47, 49 are pending. The amendment filed on 01/25/2021 has been entered. Claims 22, 26-27, 32, 39-41, 43, 46-47, 49 are withdrawn. Claims 1, 7, 9, 11-14, 16-17, 19-20, are under consideration.
Priority
The present claims priority to U.S. Provisional Patent Application No. 62/477,815, filed March 28, 2017. As such the effectively filed date for the instant application is March 28, 2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for ail obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) Claims 1, 7, 16-17, 19 remain rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Kochenderter (US 2015/0051266 At); Mohammad (see sequence alignment below); Stuhler (see sequence alignment below); Spooner (see sequence alignment below) for the reasons of record dated 09/24/2020, pages 3-12.
For the record the rejection is reiterated below.
Regarding claims 1, MacDonald teaches a modified immune cell or precursor cell thereof, comprising a chimeric antigen receptor (CAR) having affinity for HLA-A2 (Abstract). The scFv was fused to a Myc epitope tag in the extracellular region to enable cell-surface detection by flow cytometry, a stalk region from human CD8a, the transmembrane and intracellular domains of human CD28, and human CD3) (p 1421, 2nd paragraph under Materials and Methods) designed for human A2-CAR-expressing Tregs were superior to Tregs expressing an irrelevant CAR at preventing xenogeneic GVHD caused by HLA-A24- T cells. The HLA-A2-specific CAR contains an scFv from the BB7.2 mAb (page 1413, last paragraph; page 1421, see "A2-CAR generation”). MacDonald teaches the HLA-A2-specific CAR contains an scFv from the BB7.2 mAb (page 1413, last paragraph; page 1421, see "A2-CAR generation”). Regarding claim 7, MacDonald teaches the scFv was fused to a Myc epitope tag in the extracellular region to enable cell-surface detection by flow cytometry, a stalk region from human CD8a, the transmembrane and intracellular domains of human CD28 and human CD3zeta (p 1421,2nd paragraph under Materials and Methods). Regarding claim 17, MacDonald teaches CAR comprising domains from scFv, CD8a, CD28, and CD3 zeta does not alter the phenotype, stability, or in vitro function of human Tregs (p 14141,2nd column 2nd paragraph), thus necessarily the HLA-A2 binding domain cross-reacts with HLA-A-28 domain. A newly found structural property does not add patentability to the known product, in this case HLA-A2 binding domain cross-reacts with HLA-A-A28 domain. Thus, the CAR comprising domains from CD28 which does not alter the phenotype, stability, or in vitro function of human Tregs taught by MacDonald obviously contains Tregs that HLA-A2 binding domain cross-reacts with HLA-A-A28 domain. "[Tjhe discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer," Atlas Powder Co. v. ireco Inc., 190 F, 3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), >Sn In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1384, 1368 (Fed. Cir. 2004). Regarding claim 19, MacDonald teaches an HLA-A2-specitic CAR (A2-CAR) and its application in the generation of alloantigen-specific human Tregs (abstract).
MacDonald does not expressly teach a CD8 signal peptide, and a CD8 hinge domain.
However, before the effective filling of the instant application, Kochenderfer teaches CAR constructs incorporating a CD8 signal peptide, and a CD8 hinge domain [0010]. The CAR comprises a hinge sequence of amino acids that facilitates antibody flexibility [0032] designed for expression in T cells, whereby the CAR is produced and binds to BCMA on the cancer cells and the cancer cells are destroyed (p 29, claims 1-16), From the N-terminus to the C-terminus, the anti-BCMA CAR includes an anti-BCMA scFv, the hinge and transmembrane regions of the CD8alpha molecule [0010].
Regarding an HLA-A2 binding domain comprising the amino acid sequence as set forth in SEQID NO: 1, Mohammad discloses a heavy chain variable region sequence of amino acid residues 1 to 117 as set forth in SEQ ID NO: 1 (see sequence alignment below). Mohammad discloses a sequence of SEQ ID NO: 3, comprising a portion binding to Major Histocompatibility Complex Class I molecule and a portion having human leukocyte antigen-G activity, useful for preventing graft rejection and for inducing tolerance to a graft (see Mohammad abstract below).
SEQ ID NO: 3
RESULT 1
AZI48423
ID   AZI48423 standard; protein; 117 AA.
XX
AC   AZI48423;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Murine heavy chain variable region.
XX
KW   heavy chain; heavy chain variable region; immune modulation;
KW   immunosuppressive; organ transplantation; prophylactic to disease;
KW   protein production; protein therapy; recombinant protein; surgical-gen.;
KW   therapeutic; tissue transplantation; transplant rejection;
KW   transplantation.
XX
OS   Mus sp.
XX
FH   Key             Location/Qualifiers
FT   Region          31..35
FT                   /label= CDR
FT                   /note= "Complementary determining region"
FT   Region          50..66
FT                   /label= CDR
FT                   /note= "Complementary determining region"
FT   Region          99..112
FT                   /label= CDR
FT                   /note= "Complementary determining region"
XX
CC PN   WO2011058321-A1.
XX
CC PD   19-MAY-2011.
XX
CC PF   11-NOV-2010; 2010WO-GB002086.
XX
PR   11-NOV-2009; 2009GB-00019751.
XX
CC PA   (KING-) KING'S COLLEGE HOSPITAL NHS FOUND TRUST.
XX
CC PI   Mohammad I;
XX
DR   WPI; 2011-F32053/35.
XX
CC PT   New conjugate comprising a portion binding to Major Histocompatibility 
CC PT   Complex Class I molecule and a portion having human leukocyte antigen-G 
CC PT   activity, useful for preventing graft rejection and for inducing 
CC PT   tolerance to a graft.
XX
CC PS   Disclosure; Page 15; 79pp; English.
XX
CC   The present invention relates to a novel conjugate molecule which has a 
CC   therapeutic activity and is capable of suppressing an immune response 
CC   against an organ or tissue transplantation in a patient. The conjugate 
CC   comprises a first portion connected to a second portion, where the first 
CC   portion binds to a Major Histocompatibility Complex (MHC) Class I 
CC   molecule and the second portion has human leukocyte antigen-G (HLA-G) 
CC   activity, useful for preventing graft rejection and for inducing 
CC   tolerance to a graft. The first portion comprises an antibody or its 
CC   fragment. The first and second portions are connected via a linker or by 
CC   a covalent or non-covalent binding interaction. The conjugate is used as 
CC   a medicament to modulate immune responses and induce immunological 
CC   tolerance specific to allogenic MHC complexes. The invention 
CC   independently claims a method for preventing graft rejection and inducing
CC   tolerance to a graft in a transplant patient by administering the 
CC   conjugate or a pharmaceutical composition comprising the conjugate to the
CC   patient before, during and/or after transplant surgery. The present 
CC   sequence represents a murine heavy chain variable region which is a 
CC   component of the first portion of the conjugate molecule. The conjugate 
CC   prevents the graft rejection and induces tolerance to a graft in a 

XX
SQ   Sequence 117 AA;

  Query Match             100.0%;  Score 628;  DB 18;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGVVQPGGSLRVSCAASGVTLSDYGMHWVRQAPGKGLEWMAFIRNDGSDKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGGGVVQPGGSLRVSCAASGVTLSDYGMHWVRQAPGKGLEWMAFIRNDGSDKYY 60

Qy         61 ADSVKGRFTISRDNSKKTVSLQMSSLRAEDTAVYYCAKNGESGPLDYWYFDLWGRGT 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKKTVSLQMSSLRAEDTAVYYCAKNGESGPLDYWYFDLWGRGT 117



Regarding claim 16, see below blast alignment of SEQ ID NO: 1 with SEQ ID NO: 23 identical to instant SEQ ID NO: 23;

    PNG
    media_image1.png
    673
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    672
    media_image2.png
    Greyscale

In addition, Stuhler discloses a light chain variable region sequence of amino acid residues 138-245 as set forth in SEQ ID NO: 1 (see sequence alignment below). Regarding claim 4, Stuhler discloses a light chain region, wherein the HLA-A2 binding domain comprises a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 8. Stuhler discloses new set of polypeptides comprising first and second polypeptides having targeting moiety, which binds to antigen and fragments of domain, used to treat e.g. autoimmune disorder e.g. diabetes (see Stuhler abstract in sequence alignment below).
 IDENTICAL TO INSTANT SEQ ID NO: 8
RESULT 1
BAQ52777
ID   BAQ52777 standard; protein; 108 AA.
XX
AC   BAQ52777;
XX
DT   12-SEP-2013  (first entry)
XX
DE   Anti-HLA-A2 antibody VL domain, SEQ ID 52.
XX
KW   HLA-A2; allergy; amyloidosis; antiallergic; antiarthritic; antibody;
KW   antibody therapy; antidiabetic; antiinflammatory; antimicrobial-gen.;
KW   antipsoriatic; autoimmune disease; cancer; crohns disease; cytostatic;
KW   dermatological; diabetes mellitus; diagnostic test; drug delivery;
KW   gastrointestinal-gen.; hypersensitivity;
KW   idiopathic thrombocytopenic purpura; immunosuppressive;
KW   infectious disease; leukocyte antigen-A2; light chain variable region;
KW   metabolic-gen.; multiple sclerosis; musculoskeletal-gen.;
KW   neuroprotective; ophthalmological; oral-dental-gen.;
KW   prophylactic to disease; psoriasis; rheumatoid arthritis;
KW   sjoegrens syndrome; systemic lupus erythematosus; therapeutic;
KW   vasculitis; vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2013104804-A2.

CC PD   18-JUL-2013.
XX
CC PF   14-JAN-2013; 2013WO-EP050603.
XX
PR   13-JAN-2012; 2012EP-00151125.
XX
CC PA   (UYWU-) UNIV WUERZBURG MAXIMILIAN JULIUS.
XX
CC PI   Stuhler G;
XX
DR   WPI; 2013-L83845/50.
XX
CC PT   New set of polypeptides comprising first and second polypeptides having 
CC PT   targeting moiety, which binds to antigen and fragments of domain, used to
CC PT   treat e.g. autoimmune disorder e.g. diabetes and hypersensitivity 
CC PT   disorder e.g. allergy.
XX
CC PS   Claim 20; SEQ ID NO 52; 146pp; English.
XX
CC   The present invention relates to a novel set of polypeptides. The 
CC   polypeptide comprises a targeting moiety which binds to an antigen and a 
CC   fragment of a functional domain. The invention further provides: a method
CC   for administering the polypeptide to a patient for treating, preventing 
CC   and diagnosing diseases such as infectious disease, cancer, tumor, 
CC   autoimmune disorder, hypersensitivity disorder, allergic disorder, 
CC   multiple sclerosis, psoriasis, systemic lupus erythematosus, sjogren's 
CC   syndrome, rheumatoid arthritis, idiopathic thrombocytopenic purpura, 
CC   diabetes, vasculitis, crohn's disease and amyloidosis. The present 
CC   sequence represents an anti-human leukocyte antigen (HLA)-A2 antibody 
CC   variable light chain (VL) domain, which is used in the invention for 
CC   treating the above mentioned diseases.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 564;  DB 20;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVVMTQSPSSLSASVGDRVTITCQASQDISNYLNWYQQKPGKAPKLLIYDASNLETGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPSSLSASVGDRVTITCQASQDISNYLNWYQQKPGKAPKLLIYDASNLETGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDFATYYCQQYSSFPLTFGGGTKVDIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDFATYYCQQYSSFPLTFGGGTKVDIKR 108

In addition, Spooner discloses a universal linker sequence identical to instant amino acid sequences of 118 to 237 of instant SEQ ID NO: 1 for a universal antibody-derived targeting agent (see sequence alignment below). Spooner discloses ScFv described here can therefore be considered as a universal agent for delivery of drugs, toxins, or radionuclides to any cell type for which a previously characterized antibody exists (Spooner abstract, PUBMED 7889540. in Cell Biophys, 22(1-3): 225-42, 1993).
Instant SEQ ID NO: 1 amino acid residues of 118-237.
anti-4-hydroxy-3 nitrophenylacetic acid/anti- 4-hydroxy-3-iodo-5-nitrophenylacetic acid|anti-NP/NIP ScFv, partial [synthetic construct]

    PNG
    media_image3.png
    660
    597
    media_image3.png
    Greyscale

Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the HLA-A2-specific CAR construct comprising alphaHLA-A2 (scFv), extracellular region, a stalk region from human CD8a. the transmembrane and intracellular domains of human CD28 as disclosed by MacDonald by including a CD8 signal peptide, and a CD8 hinge domain a disclosed by Kochenderfer designed for expression in T cells, if would have been obvious to include a heavy chain variable region of amino acid sequence 1 to 117 (N-terminus of the VH) as disclosed by Mohammand and by including a light chain variable region (C-terminus of the VL) as disclosed by Stuhler and by including a universal linker as a universal antibody-derived targeting agent as disclosed by Sooner in order to connect the N-terminus of the VH with the C-terminus of the VL to arrive at the same endeavor as applicants.
Stuhler provides motivation for VL region having targeting moiety, which binds to antigen and fragments of domain, used to treat e.g. autoimmune disorder e.g. diabetes the same endeavor as MacDonald teaches achieving an immunosuppressive effect, in a subject in need thereof having an alloresponse or an autoimmune response (pi 413, col 1, para 1 - 'Multiple Treg-based cell therapy approaches are now being tested in the clinic, with early promising results reported in prevention of graft-versus-host disease (GVHD) after allogeneic hematopoietic stem cell transplantation (HSCT) (p 413, col 1, para 2).

One would have practiced the invention with a reasonable expectation of success in using a linker to connect the N-terminus of the VH with the C-terminus of the VL given the art discloses successful universal linker as a universal antibody-derived targeting agent, it should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith.- USPQ2d—, slip op. at 20. (Bd. Pat. App. & Interf dune 25, 2007) {citing KSR, 82 USPQ at (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
1) Applicants argue The Examiner’s reliance on two alignments as set forth in the Office Action, in particular the Examiner’s incorrect reference to Mohammad’s sequences (Office Action, page 6, line 3 through page 8, line 20), to cure the deficiencies of the primary reference McDonald in view of Kochenderfer, Stuhler, and Spooner, is not supported by the evidence of record and, at best, is based on improper hindsight reconstruction. For reasons of record, and as set forth herein, the cited references, alone or combined, do not teach or suggest the invention as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

2) Applicants argue McDonald does not disclose a CAR having a CD8 signal peptide and hinge domain, let alone an HLA-A2 binding domain comprising the amino acid sequence set forth in SEQ ID NO: 1. In fact, McDonald does not disclose any specific amino acid sequence information for a CAR having affinity for HLA-A2, let alone for the amino acid sequence of an HLA-A2 binding domain comprising the amino acid sequence set forth as SEQ ID NO: 1 as recited in Applicant’s claim 1; nor has the Examiner provided any evidence in support of any actual amino acid sequence for any domain described by McDonald. Applicant’s arguments have been fully considered but are not persuasive.
In response, has not been cited for SEQ ID NO: which is provided by the sequence alignment in Spooner but McDonald has been cited for a modified immune cell or precursor cell thereof, comprising a chimeric antigen receptor (CAR) having affinity for HLA-A2 (Abstract).
The scFv was fused to a Myc epitope tag in the extracellular region to enable cell-surface detection by flow cytometry, a stalk region from human CD8a, the transmembrane and intracellular domains of human CD28, and human CD3). It should be noted that the breadth of the claims of HLA-A2 binding domain comprising an amino acid sequence as set forth in SEQ ID NO: 1 embraces HLA-A2 single chain variable fragment of antibody (scFv) and the scFv is a fusion protein of the variable regions of the HLA-A2-VH and HLA-A2 VL of immunoglobulins which VH and VL chain of scFV are known as evidenced from a CAR having affinity for HLA-A2 the scFv was fused to a Myc epitope tag of MacDonald and a heavy chain variable region of amino acid sequence 1 to 117 (N-terminus of the VH) as disclosed by Mohammand and by including a light chain variable region (C-terminus of the VL) as disclosed by Stuhler and a linker such as one used in the fusion is routinely used as evidenced by the teachings of Spooner who discloses a universal linker sequence identical to instant amino acid 

3) Applicants argue Kochenderfer, which concerns CARs directed against B-cell maturation antigen (BCMA), does not cure the deficiencies of McDonald noted above, in particular because Kochenderfer does not disclose a CAR with affinity for HLA-A2 and having the recited combination of features including an HLA-A2 binding domain comprising the amino acid sequence set forth in SEQ ID NO: 1. In fact, even the Examiner’s assertion that “Kochenderfer teaches CAR constructs incorporating a CD8 signal peptide” is incorrect. Kochenderfer describes that the anti-BCMA CAR described therein contains the hinge and transmembrane regions of the CD8a molecule, not a CD8 signal polypeptide. See Kochenderfer at para. [0010]. Applicants arguments have been fully considered but are not persuasive.
In response, Kochenderfer has been correctly cited fort the CAR comprises a hinge sequence of amino acids that facilitates antibody flexibility [0032] designed for expression in T cells, whereby the CAR is produced and binds to BCMA on the cancer cells and the cancer cells are destroyed (p 29, claims 1-16), From the N-terminus to the C-terminus, the anti-BCMA CAR includes an anti-BCMA scFv, the hinge and transmembrane regions of the CD8alpha molecule [0010].
4) Applicants argue Mohammad, which is relied on by the Examiner for its sequences, fails to cure the deficiencies noted above for a number of reasons as discussed in more detail below. Firstly, Mohammad discloses a total of only four (4) sequences, namely SEQs 1-4. Of these four sequences, only a portion of Mohammad’s SEQ 4 (total length: 691 amino acids) appears to match a portion of Applicant’s SEQ 1 (total length: 245 amino acids) recited in claim 1. The remaining segments of Mohammad’s sequence do not match Applicant’s sequence. In other words, the alignment provided by the Examiner at page 7, lines 13-18 of the Office Action, represents an alignment of only a portion of Mohammad’s SEQ 4 (total length: 691 amino acids) against only a portion of Applicant’s SEQ 1 (total length: 245 amino acids) recited in claim 1. The Examiner has therefore failed to consider Mohammad for all it discloses as required by law. In fact, Mohammad does not disclose any of the sequences shown in the alignment in the paragraph bridging pages 7-8 of the Office Action. The Examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. This burden has not been met here. It follows that the Mohammad reference, when properly considered for all it describes, at best discloses a total of only four (4) sequences, of which only a portion of Mohammad’s SEQ 4 (total length: 691 amino acids) appears to match only a portion of Applicant’s SEQ 1 (total length: 245 amino acids) recited in claim 1. The divergence of Mohammad’s sequence is even more striking when Mohammad’s SEQ 4 is compared to e.g., Applicant’s SEQ 23 recited in claim 16, which depends from claim 1. For the Examiner’s convenience, a proper comparison of Mohammad’s SEQ ID NO: 4 with Applicant’s SEQ ID NO: 1 as recited in claim 1 is reproduced in the following alignment generated using the art-recognized NCBI protein blast software available to the public. Applicant’s arguments have been fully considered but are not persuasive.
In response, regardless of whether a portion of Mohammad’s sequence SEQ 4 (total length: 691 amino acids) that is 100% identical to instant SEQ ID NO: 1 which match Applicant’s SEQ ID NO: 1 (total length: 245 amino acids) does not preclude the matched identical portion of Mohammad’s sequence to comprise an HLA-2 binding domain comprising the amino acid sequence set forth in claimed SEQ ID NO: 1. Therefore, Mohammad’s sequence does not diverge from instant SEQ ID NO: 1. Applicant’s SEQ 23 recited in claim 16, which depends from claim 1, applicant’s arguments have been fully considered and are persuasive. However, to the extent claim 16 depend from claim 1, claim 16 is included.
It would have been obvious to a person of ordinary skill in the art to modify the HLA-A2-specific CAR construct comprising apbaHLA-A2 (scFv) extracellular region, a stalk region from human CD8a the transmembrane and intracellular domains of human CD28 as disclosed by 


(2) Claims 1, 9, remain rejected under 35 U.S.G. 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Kochenderfer (US 2015/0051266 A1); Mohammad (see sequence alignment below); Stuhler (see sequence alignment below); Spooner (see sequence alignment below) and further in view of Powell (see sequence alignment below) for the reasons of record dated 09/24/2020 pages 12-14.
The teachings of MaDonald and Kochenderfer and Mohammad and Stuhler and Spooner apply here as indicated above.
MaDonald and Kochenderfer and Mohammad and Stuhler and Spooner do not teach, wherein the HLA-A2 binding domain comprises a light chain variable region comprising the amino acid sequence set forth in SEG ID NO: 17).
However, before the instant effective filing date of the instant invention, Powell teaches nucleic acid sequence, CAR, and genetically modified cell are useful in treating mesothelioma, pancreatic cancer, ovarian cancer, stomach cancer, lung cancer, and endometrial cancer. The present sequence is a CD28 transmembrane domain used in the CAR of the invention (see Powell abstract below).
It would have been obvious alternate embodiments in view of the teachings of Powell teaches nucleic acid sequence, CAR, and genetically modified ceil are useful in treating cancer with CD28 transmembrane domain used in the CAR for the same endeavor since the CAR constructs of MacDonald were designed for expression in T cells, it would have been obvious to an artisan that T cell domains such as with CD28 transmembrane domain used in the CAR according to Powell could be used to create the CAR constructs of MacDonald that would function optimally in the context of a T cell such as a Treg cell.
IDENTICAL TO INSTANT SEQ ID: 17
RESULT 3
BAN89553
ID   BAN89553 standard; peptide; 27 AA.
XX
AC   BAN89553;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Human CD28 transmembrane domain, SEQ ID 15.
XX
KW   T cell surface glycoprotein CD28; cell therapy; cytostatic;
KW   endometrioid carcinoma; immunity; lung tumor; mesothelioma; ovary tumor;
KW   pancreas tumor; stomach tumor; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2013063419-A2.
XX
CC PD   02-MAY-2013.
XX
CC PF   26-OCT-2012; 2012WO-US062159.
XX
PR   28-OCT-2011; 2011US-0552820P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Powell DJ,  Scholler N;
XX
DR   WPI; 2013-G61046/31.
DR   N-PSDB; BAN89554.
XX
CC PT   New nucleic acid sequence encoding a chimeric antigen receptor and 
CC PT   comprises a human mesothelin binding domain and CD3 zeta signaling 
CC PT   domain, useful for treating a disease associated with dysregulated 
CC PT   expression of mesothelin.
XX
CC PS   Example 1; SEQ ID NO 15; 96pp; English.
XX
CC   The present invention relates to novel methods and compositions for 
CC   treating diseases associated with dysregulated expression of mesothelin. 
CC   In particular, the invention relates to a nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR), where the isolated nucleic acid 
CC   sequence comprises the sequence of a human mesothelin binding domain and 
CC   the sequence of a CD3 zeta signaling domain. The invention also provides 
CC   a genetically modified cell comprising the isolated nucleic acid sequence
CC   encoding a CAR; a method for providing an anti-tumor immunity in a 
CC   mammal, by administering to the mammal the genetically modified cell; and
CC   a method for treating a mammal having a disease associated with 
CC   dysregulated expression of mesothelin. The nucleic acid sequence, CAR, 
CC   and genetically modified cell are useful in treating mesothelioma, 
CC   pancreatic cancer, ovarian cancer, stomach cancer, lung cancer, and 
CC   endometrial cancer. The present sequence is a CD28 transmembrane domain 
CC   used in the CAR of the invention.
XX
SQ   Sequence 27 AA;

  Query Match             100.0%;  Score 141;  DB 20;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FWVLVVVGGVLACYSLLVTVAFIIFWV 27
              |||||||||||||||||||||||||||
Db          1 FWVLVVVGGVLACYSLLVTVAFIIFWV 27
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicants arguments are the same as discussed above.

(3) Claims 1, 11 remain rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, (J Clin Invest, 126(4): 1413-1424, 2016 IDS) in view of Kochenderfer (US 2015/0051266 A1); Mohammad (see sequence alignment below); Stuhler (see sequence alignment below); Spooner (see sequence alignment below) and further in view of Powell (see sequence alignment below) for the reasons of record dated 09/24/2020, pages 14-15.
The teachings of McDonald and Kochenderfer and Mohammad and Stuhler and Spooner apply here as indicated above.
MaDonald and Kochenderfer and Mohammad and Stuhler and Spooner do not teach, wherein the HLA-A2 binding domain comprises a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO 19,
However, before the instant effective filing date of the instant invention, Powell teaches nucleic acid sequence, CAR, and genetically modified cell are useful in treating mesothelioma, pancreatic cancer, ovarian cancer, stomach cancer, lung cancer, and endometrial cancer. The present sequence is a CD28 transmembrane domain used in the CAR of the invention (see Powell abstract below).
It would have been obvious alternate embodiments in view of the teachings of Powell teaches nucleic acid sequence, CAR, and genetically modified ceil are useful in treating cancer with CD28 transmembrane domain used in the CAR for the same endeavor since the CAR constructs of MacDonald were designed for expression in T cells, it would have been obvious to an artisan that T ceil domains such as with CD28 transmembrane domain used in the CAR according to Powell could be used to create the CAR constructs of MacDonald that would function optimally in the context of a I cell such as a Treg cell.
IDENTICAL TO INSTANT SEQ ID NO: 19.
RESULT 3
BAN89559
ID   BAN89559 standard; protein; 41 AA.
XX
AC   BAN89559;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Human CD28 protein, SEQ ID 21.
XX

KW   endometrioid carcinoma; immunity; lung tumor; mesothelioma; ovary tumor;
KW   pancreas tumor; stomach tumor; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2013063419-A2.
XX
CC PD   02-MAY-2013.
XX
CC PF   26-OCT-2012; 2012WO-US062159.
XX
PR   28-OCT-2011; 2011US-0552820P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Powell DJ,  Scholler N;
XX
DR   WPI; 2013-G61046/31.
DR   N-PSDB; BAN89560.
XX
CC PT   New nucleic acid sequence encoding a chimeric antigen receptor and 
CC PT   comprises a human mesothelin binding domain and CD3 zeta signaling 
CC PT   domain, useful for treating a disease associated with dysregulated 
CC PT   expression of mesothelin.
XX
CC PS   Example 1; SEQ ID NO 21; 96pp; English.
XX
CC   The present invention relates to novel methods and compositions for 
CC   treating diseases associated with dysregulated expression of mesothelin. 
CC   In particular, the invention relates to a nucleic acid sequence encoding 
CC   a chimeric antigen receptor (CAR), where the isolated nucleic acid 
CC   sequence comprises the sequence of a human mesothelin binding domain and 
CC   the sequence of a CD3 zeta signaling domain. The invention also provides 
CC   a genetically modified cell comprising the isolated nucleic acid sequence
CC   encoding a CAR; a method for providing an anti-tumor immunity in a 
CC   mammal, by administering to the mammal the genetically modified cell; and
CC   a method for treating a mammal having a disease associated with 
CC   dysregulated expression of mesothelin. The nucleic acid sequence, CAR, 
CC   and genetically modified cell are useful in treating mesothelioma, 
CC   pancreatic cancer, ovarian cancer, stomach cancer, lung cancer, and 
CC   endometrial cancer. The present sequence is a CD28 protein used in the 
CC   CAR of the invention.
XX
SQ   Sequence 41 AA;

  Query Match             100.0%;  Score 227;  DB 20;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41
              |||||||||||||||||||||||||||||||||||||||||
Db          1 RSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41

Response to arguments
Applicants arguments are the same as discussed above.

(4) Claims 1, 12, remain rejected under 35 U.S.G. 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Kohenderfer (US 2015/0051266 A1); Mohammad (see sequence alignment below); Stuhler (see Sadelain (see sequence alignment below) for the reasons of record dated 09/24/2020, pages 15-17.
The teachings of MacDonald and Kohenderfer and Mohammad and Stuhler and Spooner apply here as indicated above.
MacDonald and Kohenderfer and Mohammad and Stuhler and Spooner do not teach, wherein the HLA-A2 binding domain comprises a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 21.
However, before the instant effective filing date of the instant invention, Sadelain teaches identical to instant SEQ ID NO; 21, a nucleic acid polymer encoding a chimeric T cell receptor (TCR) which comprises human CDS zeta chain intracellular domain, a co-stimulatory signaling region and a binding element that specifically interacts with a selected target. The methods and compositions of the invention are useful for treating disorders where the immune response needs to be induced, such as cancer. The present sequence is human CDS zeta chain intracellular domain (see Sadelain abstract below).
It would have been obvious alternate embodiments in view of the teachings of Sadelain TCR which comprises human CDS zeta chain intracellular domain, a co-stimulatory signaling region and a binding element that specifically interacts with a selected target useful for treating cancer for the same endeavor since the CAR constructs of MacDonald were designed for expression in T cells, it would have been obvious to an artisan that T cell domains such as human CD3 zeta chain intracellular domain, a co-stimulatory signaling region and a binding element that specifically interacts with a selected target according to Powell could be used to create the CAR constructs of MacDonald that would function optimally in the context of a T cell such as a Treg cell.
IDENTICAL TO INSTANT SEQ ID NO: 21.
RESULT 1
ADL67239
ID   ADL67239 standard; protein; 112 AA.
XX
AC   ADL67239;
XX
DT   20-MAY-2004  (first entry)
XX
DE   Human CD3 zeta chain intracellular domain.
XX
KW   T cell receptor; TCR; CD3 zeta chain; co-stimulatory signalling region;
KW   binding element; immunostimulant; therapy; cancer; human.
XX
OS   Homo sapiens.
XX
CC PN   US2004043401-A1.
XX
CC PD   04-MAR-2004.
XX
CC PF   28-MAY-2003; 2003US-00448256.
XX
PR   28-MAY-2002; 2002US-0383872P.
XX

XX
CC PI   Sadelain M,  Brentjens R,  Maher J;
XX
DR   WPI; 2004-225696/21.
DR   N-PSDB; ADL67228.
XX
CC PT   New nucleic acid polymer encoding a chimeric T cell receptor having a 
CC PT   zeta chain portion, useful for treating disorders where the immune 
CC PT   response needs to be induced, such as cancer.
XX
CC PS   Disclosure; SEQ ID NO 14; 25pp; English.
XX
CC   The invention relates to a nucleic acid polymer encoding a chimeric T 
CC   cell receptor (TCR) which comprises human CD3 zeta chain intracellular 
CC   domain, a co-stimulatory signalling region and a binding element that 
CC   specifically interacts with a selected target. The methods and 
CC   compositions of the invention are useful for treating disorders where the
CC   immune response needs to be induced, such as cancer. The present sequence
CC   is human CD3 zeta chain intracellular domain.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 593;  DB 5;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112

Response to arguments
Applicants arguments are the same as discussed above.


(5) Claims 1,13 remain rejected under 35 U.S.G, 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Kochenderfer (US 2015/0051266 A1); Mohammad (see sequence alignment below); Stuhler (see sequence alignment below); Spooner (see sequence alignment below) and further in view of Scholler (see sequence alignment below) for the reasons of record dated 09/24/2020, pages 17-19.
The teachings of McDonald and Kochenderfer and Mohammad and Stuhler and Spooner apply here as indicated above.

However, before the instant effective filing date of the instant invention, Scholle teaches identical to instant SEQ ID NO: 15, (a) a cell comprising the nucleic acid sequence; (b) a vector comprising the nucleic acid sequence; and (c) a method for stimulating a UniviR mediated immune response in a mammal, for adoptive T cell therapy in treating a variety of disorders including cancers, infections and autoimmune disorders (see Scholle abstract below).
Accordingly, it would have been obvious alternate embodiments in view of the teachings of Scholler a human CD8a hinge amino acid sequence used for the same endeavor since the CAR constructs of MacDonald were designed for expression in I cells, it would have been obvious to an artisan that human CD8a hinge amino acid sequence for adoptive T cell therapy according to Scholler could be used to create the CAR constructs of MacDonald that would function optimally in the context of a I cell such as a Treg cell.
Identical to Instant SEQ ID NO: 15.
RESULT 1
BAM89979
ID   BAM89979 standard; protein; 45 AA.
XX
AC   BAM89979;
XX
DT   23-MAY-2013  (first entry)
XX
DE   Human CD8a hinge protein, SEQ: 19.
XX
KW   CD8a protein; T-cell surface CD8 alpha chain; adoptive immunotherapy;
KW   antimicrobial-gen.; autoimmune disease; cancer; cytostatic;
KW   immune stimulation; immunosuppressive; infectious disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2013044225-A1.
XX
CC PD   28-MAR-2013.
XX
CC PF   24-SEP-2012; 2012WO-US056901.
XX
PR   22-SEP-2011; 2011US-0537933P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Scholler N,  Urbanska K,  Powell DJ;
XX
DR   WPI; 2013-E26507/25.
DR   N-PSDB; BAM89988.
XX
CC PT   New isolated universal immune receptor having extracellular label binding
CC PT   domain/transmembrane domain/T cell receptor signaling domain, where 
CC PT   binding domain binds to labeled antigen, used e.g. to stimulate receptor-

XX
CC PS   Example; SEQ ID NO 19; 98pp; English.
XX
CC   The present invention relates to an isolated nucleic acid sequence 
CC   encoding a universal immune receptor (UnivIR), wherein the UnivIR 
CC   comprises an extracellular label binding domain which binds to a labeled 
CC   antigen, a transmembrane domain and a T cell receptor signaling domain. 
CC   The invention further relates to compositions and methods for adoptive T 
CC   cell therapy in treating a variety of disorders including cancers, 
CC   infections and autoimmune disorders. The invention independently claims: 
CC   (a) a cell comprising the nucleic acid sequence; (b) a vector comprising 
CC   the nucleic acid sequence; and (c) a method for stimulating a UnivIR-
CC   mediated immune response in a mammal. The present sequence represents a 
CC   human CD8a hinge amino acid sequence used as a sequence identifier for 
CC   biotin-binding immune receptor (BBIR) construct. The BBIR is the UnivIR 
CC   encoded by the nucleic acid sequence of the invention.
XX
SQ   Sequence 45 AA;

  Query Match             100.0%;  Score 245;  DB 20;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   45;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45


 Response to arguments
Applicants arguments are the same as discussed above.

(6) Claims 1,14, are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, {J Clin Invest. 126(4): 1413-1424, 2016 IDS) in view of Kochenderfer (US 2015/0051266 A1); Mohammad (see sequence alignment below); Stuhler (see sequence alignment below); Spooner (see sequence alignment below) and further in view of June (see sequence alignment below) for the reasons of record dated 09/24/2020, pages 19-21.
The teachings of McDonald and Kochenderfer and Mohammad and Stuhler and Spooner apply here as indicated above.
CD8 signal peptide comprises the amino acid sequence set forth in SEQ ID NO: 13.
However, before the instant effective filing date of the instant invention, June teaches identical sequence to instant SEQ ID NO: 13, sequence in a novel isolated nucleic acid sequence encoding a chimeric antigen receptor (CAR) useful for treating cancer, and lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma in a patient. The CAR of SEQ ID NO: 12 comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain of SEQ ID NO: 24.
Accordingly, it would have been obvious alternate embodiments in view of the teachings of June novel isolated nucleic acid sequence encoding CAR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain of SEQ ID NO: 24 useful for treating cancer, used for the same endeavor since the CAR constructs of MacDonald were designed for expression in T cells. It would have been obvious to an artisan that a costimulatory signaling region according to June could be used to create the CAR constructs of MacDonald that would function optimally in the context of a T cell such as a Treg cell.
IDENTICAL TO INSTANT SEQ ID NO: 13.
RESULT 5
AZX24806
ID   AZX24806 standard; peptide; 21 AA.
XX
AC   AZX24806;
XX
DT   02-AUG-2012  (first entry)
XX
DE   Human CD8 leader peptide SEQ ID NO:19.
XX
KW   CD8 protein; T-cell surface glycoprotein CD8; cancer; cell therapy;
KW   chimeric protein; cytostatic; gene expression; gene therapy;
KW   immune stimulation; leukemia; lymphoma; protein therapy; signal peptide;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012079000-A1.
XX
CC PD   14-JUN-2012.
XX
CC PF   09-DEC-2011; 2011WO-US064191.
XX
PR   09-DEC-2010; 2010US-0421470P.
PR   29-JUN-2011; 2011US-0502649P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   June CH,  Levine BL,  Porter DL,  Kalos MD;
XX
DR   WPI; 2012-G81463/42.
DR   N-PSDB; AZX24800.
XX
CC PT   New isolated nucleic acid sequence encoding a chimeric antigen receptor 
CC PT   containing antigen binding domain, transmembrane domain, costimulatory 
CC PT   signaling region, and zeta signaling domain, useful for treating cancer, 
CC PT   and lymphocytic leukemia.
XX
CC PS   Example 2; SEQ ID NO 19; 131pp; English.
XX

CC   a chimeric antigen receptor (CAR) useful for treating cancer, and 
CC   lymphocytic leukemia selected from refractory CD19+ leukemia and lymphoma
CC   in a patient. The CAR of SEQ ID NO: 12 (AZX24799) comprises an antigen 
CC   binding domain, a transmembrane domain, a costimulatory signaling region,
CC   and a CD3 zeta signaling domain of SEQ ID NO: 24 (AZX24811). The 
CC   invention independently claims for: a cell and a vector comprising a 
CC   nucleic acid sequence of SEQ ID NO: 8 (AZX24795) encoding the CAR; a 
CC   method of stimulating a T cell-mediated immune response to a target cell 
CC   population or tissue in a mammal; a method of providing an anti-tumor 
CC   immunity in a mammal; a method of treating a mammal having a disease, 
CC   disorder or condition associated with an elevated expression of a tumor 
CC   antigen; a method of generating a persisting population of genetically 
CC   engineered T cells in a patient diagnosed with cancer; and a method of 
CC   expanding a population of genetically engineered T cells in a patient 
CC   diagnosed with cancer. The isolated nucleic acid sequence treats a 
CC   patient who is resistant to at least one chemotherapeutic agent. The 
CC   method generates a population of genetically engineered T cells that 
CC   persist in a patient for a period of four months to three years after 
CC   administration. The present sequence is a human CD8 leader peptide used 
CC   for vector construction which is further used to obtain the chimeric 
CC   antigen receptor of the invention.
XX
SQ   Sequence 21 AA;

  Query Match             100.0%;  Score 100;  DB 19;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARP 21
              |||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARP 21

Response to arguments
Applicants arguments are the same as discussed above.

(7) Claims 1, 20 remain rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, (J Clin invest, 126(4): 1413-1424, 2016 IDS) in view of Kochenderfer (US 2015/0051266 A1); Mohammad (see sequence alignment below); Stuhler (see sequence alignment below); Spooner (see sequence alignment below) and further in view of Campana (US20140328812) for the reasons of record dated 09/24/2020, pages 21-23.
The teachings of McDonald and Kochenderfer and Mohammad and Stuhler and Spooner apply here as indicated above.
McDonald and Kochenderfer and Mohammad and Stuhler and Spooner do not teach, wherein the modified ceil is an autologous ceil derived from a human. 
However, before the instant effective filing date of the instant invention, Campana teaches CAR construct comprising a CDS signal peptide, anti-CD19 scFv, CD8 hinge, CD8 transmembrane domain, either a CD28 or 4-1BB costimulatory domain, and the CD3 zeta signaling domain (see Figure 1 below). Campana. teaches expressing the 

    PNG
    media_image4.png
    430
    645
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the HLA-A2-speeifie CAR construct comprising aphaHLA-A2 (scFv), extracellular region to enable cell-surface, a stalk region from human CD8a, the transmembrane and intracellular domains of human CD28 including a CDS signal peptide, and a CDS hinge domain a disclosed by MacDonald and Kochenderfer designed for expression in allogenic human T cells by using autologous human T cells as disclosed by Grampian. 
There was a reasonable expectation of using autologous human T cells as a substitute for using allogeneic human T cells because both CAR cells result in the targeting cancer cells. It would have been obvious to the skilled artisan because both methods (using allogeneic of autologous CAT T cells) results in the targeting of tumor cells. Therefore, using either ceil would have resulted in targeting tumor cells.
Thus, the claimed invention as a whole, is prime facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

Conclusion 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632